                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
_______________________________________
                                        )
HUNTER DODGE,                           )
                   Plaintiff,           )          CIVIL ACTION
 v.                                     )      NO. 4:19-40158-TSH
                                        )
SIGNATURE FLIGHT SUPPORT                )
CORPORATION,                            )
                   Defendant.           )
______________________________________ )


  ORDER AND MEMORANDUM ON DEFENDANT’S MOTION TO DISMISS (Docket
                            No. 5)

                                        February 5, 2020

HILLMAN, D.J.

       Hunter Dodge (“Plaintiff”) filed this action against Signature Flight Support Corporation

(“Defendant”), alleging breach of contract and violations of the Massachusetts earned sick time

statute, M.G.L. c. 149 § 148. Defendant moves to dismiss the breach of contract claim. (Docket

No. 5). For the following reasons, the Court denies the motion.

                                            Discussion

       In evaluating a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), the court

must accept all factual allegations in the complaint as true and draw all reasonable inferences in

the plaintiff’s favor. Langadinos v. American Airlines, Inc., 199 F.3d 68, 69 (1st Cir. 2000). To

survive the motion, the complaint must allege “a plausible entitlement to relief.” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 559 (2007). “[A] plaintiff’s obligation to provide the ‘grounds’ of his

‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do.” Id. at 555. “The relevant inquiry focuses on the

reasonableness of the inference of liability that the plaintiff is asking the court to draw from the
facts alleged in the complaint.” Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d 1, 13 (1st Cir.

2011). “[W]here the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—that the pleader is

entitled to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (quoting Fed. R. Civ. P. 8(a)(2)).

        Plaintiff makes the following allegations in support of his breach of contract claim:

(1) Defendant informed him of a “Disciplinary Policy” having “certain written guidelines for

enforcement, sanctions, and termination” when it hired him; (2) upon accepting employment with

Defendant, Plaintiff “accepted the terms of that agreement for the parameters of his employment

and believed that it would be applied fairly in determining any disciplinary action against him”;

(3) when Plaintiff was terminated on January 5, 2019, Defendant gave him a “Disciplinary Action

Form,” and this form indicated that, “in terminating [Plaintiff], [Defendant] was violating its own

disciplinary policy”; and (4) Defendant breached the parties’ agreement “when [it] did not apply

[its] own written policies for discipline and termination in a fair and just manner.” (Docket No. 1-

1 at 10).

        The Court determines that these allegations suffice (if only just) to state a claim for breach

of contract. While they are bare of factual detail, they provide enough information for Defendant

to understand—and respond to—the claim against it. See Britton v. AthenaHealth, Inc., 87 Mass.

App. Ct. 1139, 2015 WL 4726872, at *3 (2015) (noting that “factual detail is unnecessary at this

stage of the proceedings” as long as the defendant receives “enough information to frame a

responsive pleading”). For example, the Court reasonably infers from the first two allegations that

the Disciplinary Policy created an employment contract between the parties; from the first and

fourth allegations, that the material terms of this contract concerned procedures for disciplining

employees; and from the third and fourth allegations, that Defendant breached the contract by



                                                  2
disregarding these procedures in terminating Plaintiff. Thus, the Court denies the motion to

dismiss.

                                         Conclusion

       For the reasons stated above, Defendant’s motion is denied. (Docket No. 5).

SO ORDERED

                                                                      /s/ Timothy S. Hillman
                                                                   TIMOTHY S. HILLMAN
                                                                         DISTRICT JUDGE




                                              3
